DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.
       This communication is in response to Application No. 15/764,737 filed on March 29,2018 and the Request for continued examination (RCE) presented on June 25, 2021, amendment presented on May 14, 2021, which amends claims 25, 29, 34 and 40-41 and presents arguments, is hereby acknowledged. Claims 25, 27, 29, 32-34, 36-37 and 40-41 are currently pending and subject to examination.

Information Disclosure Statement
3.      The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


 

Allowable Subject Matter
4.    Claims 25, 27, 29, 32-34, 36-37 and 40-41 are allowed.

EXAMINER’S AMENDMENT
5.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.      Authorization for this examiner’s amendment was given in a telephone interview with Kevin Kunzendorf (Reg. No. 58,308) via email on 07/16/2021. 


7. This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1-24. (cancelled).

25. (previously presented): A server comprising:

          at least one processor configured to access said at least one memory and operate according to the computer program code, to: 
          receive audio data from a plurality of clients; 
          receive an audio data request from a requesting client, the request including a desired mixing manner of the requesting client and one or more clients of the plurality of clients whose audio data is requested; 
          determine, from the audio data request, the desired mixing manner of audio data requested by the requesting client from the audio data request; 
          when the determined mixing manner is client mixing, only collect the audio data of the one or more clients whose audio data is requested, and send the collected audio data to the requesting client; and 
          when the determined mixing manner is server mixing, preprocess the audio data by sequentially decoding, mixing, and encoding the audio data of the one or more clients whose audio data is requested, and send the preprocessed audio data to the requesting client, 
          wherein the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to after determining the desired mixing manner and sending the collected audio data or the preprocessed audio data to the requesting client, receive, by the server, a mixing manner conversion request from the requesting client to request a change in mixing manner that was previously set and, when the mixing manner is client mixing and the mixing manner conversion request indicates server mixing, switch the mixing manner from client mixing 

26. (canceled).

27. (previously presented): The server according to claim 25, wherein to preprocess the audio data, the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to: 
          decode audio data of all of the plurality of clients, according to a packet loss status of the audio data; 
          obtain the audio data of the one or more clients whose audio data is requested, from the decoded audio data; 
          convert the audio data of the one or more clients whose audio data is requested into audio data in a preset format; 
          mix the audio data in the preset format; and 
          compress and encode the mixed audio data according to a current network status.

28. (canceled).

29. (previously presented): A client comprising: 
          at least one memory configured to store computer program code; and 

          transmit, by the client having a local client identifier to a server, an audio data request for remote audio data; 
          in response to the audio data request, receive, from the server, remote audio data, the remote audio data comprising a client identifier; 
          obtain, by the client, the client identifier from the remote audio data; 
          determine, by the client, whether the obtained client identifier is the same as or different from the local client identifier of the client that transmitted the audio data request; 
          when the obtained client identifier is the same as the local client identifier, the client decodes and plays the received remote audio data without mixing the received remote audio data; and 
          when the obtained client identifier is different from the local client identifier, the client decodes, mixes and plays the received remote audio data.

30-31. (canceled).

32. (previously presented): The client according to claim 29, wherein the at least one processor is further configured to access the at least one memory and operate according to the computer program code, to: 
          set the local client identifier on local audio data; and 


33. (currently amended): The client according to claim 29, wherein the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing.

34. (currently amended): A system comprising: 
          at least one server; and 
          a plurality of clients, 
          wherein each of the at least one server comprises: 
          at least one server memory configured to store server computer program code; and 
          at least one server processor configured to access said at least one server memory and operate according to the server computer program code, to: 
          receive audio data from the plurality of clients; 
          receive an audio data request from a requesting client, the audio data request including a desired mixing manner of the requesting client and one or more clients of the plurality of clients whose audio data is requested; 
          determine, from the audio data request, the desired mixing manner of audio data requested by the requesting client; 

          when the determined mixing manner is server mixing, preprocess the audio data by sequentially decoding, mixing, and encoding the audio data of the one or more clients whose audio data is requested, and send the preprocessed audio data to the requesting client, and 
          wherein each of the plurality of clients comprises: 
          at least one client memory configured to store client computer program code; and
          at least one client processor configured to access said at least one client memory and operate according to the client computer program code, to: 
          transmit, by the client having a local client identifier to the at least one server, an audio data request for remote audio data;
          in response to the audio data request, receive, from the at least one server, remote audio data, the remote audio data comprising a client identifier 
          obtain, by the client, the client identifier from the remote audio data;
          determine, by the client, whether the obtained client identifier is the same as or different from a local client identifier of the client that transmitted the audio request 
          when the obtained client identifier being is the same as the local client identifier, the client decodes and plays the received remote audio data without mixing the received remote audio data; and


35. (canceled).

36. (previously presented): The system according to claim 34, 
          wherein to preprocess the audio data, the at least one processor is further configured to access the at least one memory and operate according to the server computer program code, to: 
          decode audio data of all of the plurality of clients, according to a packet loss status of the audio data; 
          obtain the audio data of the one or more clients whose audio data is requested, from the decoded audio data; 
          convert the audio data of the one or more clients whose audio data is requested into audio data in a preset format; 
          mix the audio data in the preset format; and 
          compress and encode the mixed audio data according to a current network status.

37. (previously presented): The system according to claim 34, wherein the at least one processor is further configured to access the at least one memory and operate according to the server computer program code, to: 


38.-39. (canceled).

40. (previously presented): The system according to claim 34, wherein the at least one processor is further configured to access the at least one memory and operate according to the client computer program code, to: 
          setting code configured to cause at least one of the at least one client processor to set a local client identifier on local audio data; and 
          transmission code configured to cause at least one of the at least one client processor to send the local audio data to another client that is different than the client, or to another server.

41. (previously presented): The system according to claim 34, wherein the client identifier is set as the local client identifier on the remote audio data by a server if the mixing manner is server mixing.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

8.     The prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
NPL Foreign Patent Document: Liu et al. (CN 103327014 A) discloses voice server receives a voice code stream data (audio data) and voice control information sent by multiple client terminals, client sends a voice code stream data (audio data) and voice control information to the voice server and the voice server can dynamically determine the mixing strategy based on client request (Liu: [page 6 lines 36-41, page 7 lines 10-12, page 11 lines 25-28]).

      The closest prior arts of record Wiener et al. (US 2011/0016204 A1) discloses a user device receiving media cue (remote audio data) from conference server which include device identification information and user identification information (e.g. a client identifier) and the user device receiving media cue (remote audio data) from conference server which include device identification information and user identification information (e.g. a client identifier) and user device determining that device identification information and user identification information (e.g. a client identifier) is same as the local client having identification information of device  and user (e.g. local client identifier) (Wiener: [0031, 0041-0042, 0061-0062]).
      
     Newly found prior art reference Tsingos et al. (US 2013/0010975 A1) discloses callable VoIP servers generally implement a combination of voice packet forwarding as well as mixing of the voice streams on the server. In mixing mode, the server creates a simplified representation of the voice scene audible to each client by grouping different voice streams together to create clusters and the reverberation processing can be alternatively performed on the server (when the server is mixing) or on the client (when the server is forwarding) (Tsingos: [paragraph 0010, 0029]).
Newly found prior art reference Searle et al. (US 2016/0196131 A1) discloses the update notification may include the device's identifier (e.g., a device token used to identify the device anonymously), a list of updates available for the device, description of each update, an update package identifier associated with each update, priority associated with each update) and the cloud server may be shared among multiple OEM product providers.  For example, data collected by such cloud server may be shared (e.g., a user profile for a driver may mix and match info from multiple vehicle makes and models) among the OEMs (Searle: [paragraph 0055, 0113]).

        None of the prior art discloses  after determining the desired mixing manner and sending the collected audio data or the preprocessed audio data to the requesting client, receive, by the server, a mixing manner conversion request from the requesting client to request a change in mixing manner that was previously set and, when the mixing manner is client mixing and the mixing manner conversion request indicates server mixing, switch the mixing manner from client mixing to server mixing and when the mixing manner is server mixing and the mixing manner conversion request indicates client mixing, switch the mixing manner from server mixing to client mixing, according to the mixing manner conversion request as disclosed by Independent claim 25,
    determine, by the client, whether the obtained client identifier is the same as or different from the local client identifier of the client that transmitted the audio data request; when the obtained client identifier is the same as the local client identifier, the client decodes and plays the received remote audio data without mixing the received remote audio data; and  when the obtained client identifier is different from the local client identifier, the client decodes, mixes and plays the received remote audio data as disclosed by Independent claim 29, 
     and transmit, by the client having a local client identifier to the at least one server, an audio data request for remote audio data; in response to the audio data request, receive, from the at least one server, remote audio data, the remote audio data comprising a client identifier; obtain, by the client, the client identifier from the remote audio data; determine, by the client, whether the obtained client identifier is the same as or different from a local client identifier of the client that transmitted the audio request, when the obtained client identifier being is the same as the local client identifier, the client decodes and plays the received remote audio data without mixing the received remote audio data; when the obtained client identifier is different from the local client identifier, the client decodes, mixes and plays the received remote audio data as disclosed by Independent claim 34.

     In light of RCE presented on June 25, 2021 and Examiner proposed amendment presented on July 16, 2021, no better art exists to teach all of the claims limitations as in Independent claims 25, 29 and 34. Claims 25, 29 and 34 are allowable.

9.    When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

10.    Therefore, Claims 25, 27, 29, 32-34, 36-37 and 40-41 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or 

11.    Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion    
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459